The opinion of the court was delivered by
Allcorn, P. J. A. D.
A warrant issued by the judge of the Municipal Court of Aberdeen Township for the search of premises situated in the Borough of Union Beach, the issuing judge not then being designated or authorized to officiate as acting judge of the Municipal Court of Union Beach, is outside the territorial jurisdiction and exceeds the authority of the issuing judge and, as such, is illegal and void. N. J. S. A. 2A:8-20; R. 3:5-1; Eleuteri v. Richman, 26 N. J. 506, 508 (1958), cert. den. sub nom. Eleuteri v. Furman, 358 U. S. 843, 79 S. Ct. 52, 3 L. Ed. 2d 77 (1958).
In effect, no warrant issued and the search of the premises constituted a warrantless search. Absent attendant circumstances that would justify a warrantless search — and the record here sets forth no such circumstances • — • the contraband found as a result of the search was seized in contravention of the Fourth Amendment to the Constitution of the United States and, consequently, was properly suppressed by the trial judge. Mapp v. Ohio, 367 U. S. 643, 81 S. Ct. 1684, 6 L. Ed. 2d 1081 (1961); Navarro v. United States, 400 F. 2d 315 (5 Cir. 1968); People v. Hickey, 40 N. Y. 2d 761, 390 N. Y. S. 2d 42, 358 N. E. 2d 868 (Ct. App. 1976); Commonwealth v. Myers, 239 Pa. Super. 459, 361 A. 2d 884 (Super. Ct. 1976).
Affirmed.